Filed 10/5/22 I.M. v. Superior Court CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 I.M.,
             Petitioner,
 v.
 THE SUPERIOR COURT OF THE                                              A165786
 CITY AND COUNTY OF SAN
 FRANCISCO,                                                             (San Francisco City & County
                                                                         Super. Ct. No. JD21-3234)
             Respondent;
 SAN FRANCISCO HUMAN
 SERVICES AGENCY, et al.,
             Real Parties in Interest.


         Minor’s biological father filed a petition for extraordinary relief from
the juvenile court’s order setting a permanency planning hearing under
Welfare and Institutions Code1 section 366.26. Father argues he was denied
due process when the agency failed to exercise diligent efforts to locate and
serve him with adequate notice of the proceedings, and the trial court abused
its discretion when it denied his request to elevate his paternity status from
biological father to presumed father at a critical stage of the proceedings. We
deny the petition.


         1   All statutory references are to the Welfare and Institutions Code.

                                                               1
            I. FACTUAL AND PROCEDURAL BACKGROUND
      On October 20, 2021, the San Francisco Human Services Agency filed a
petition under section 300, subdivisions (b) and (g) alleging minor, I.M., was
at risk due to mother’s mental health issues, serious neglect, homelessness,
and neglect of the child’s medical needs. When the petition was filed,
mother’s location was unknown and father’s identity and location were
unknown.
      According to the detention report, I.M. had come to the agency’s
attention through a report that mother had abandoned her apartment in
Vallejo, was living in her car with baby I.M, and after the car was towed, was
riding the bus all night with I.M. Relatives were concerned that mother was
selling her food stamps instead of buying food for herself and the child and
was experiencing postpartum depression and not responding to I.M.’s needs.
I.M. was left with relatives at times, who reported she was very hungry when
left in their care.
      In early October 2021, mother left I.M. with a relative in Sacramento.
Maternal grandmother, A.W. (grandmother), was going to pick I.M. up and
bring her back to San Francisco. Before she could pick up I.M., however,
mother took her back. A few days later, mother’s former boyfriend took
mother and I.M. to the hospital because I.M. had a cough and they were
concerned she might have a respiratory infection. Mother left the hospital
with I.M. against medical advice and was seen walking outside with no place
to go. Grandmother filed a missing persons report. When the police located
mother, she was uncooperative and they had no reason to detain her.
Eventually, an Agency social worker convinced mother to leave I.M. with
grandmother.




                                       2
      The Agency obtained a removal warrant after it was unsuccessful in
making further contact with mother to further assess the situation and put a
plan in place. The detention report contained no information about father,
stating only that paternity was “Pending information.”
      Neither parent appeared at the detention hearing on October 22, 2021.
The court provisionally appointed counsel for mother, who could not be
reached. The court made temporary detention findings, ordered I.M.
detained, and set the matter for a “J-1” hearing. Mother did not appear at
the “J-1” hearing on November 4, 2021, and could not be located.2 The court
scheduled a settlement conference for December.
      On November 18, 2021, the Agency filed declarations of due diligence
regarding its search for mother and father. According to the declarations,
grandmother did not know mother’s phone number or whereabouts. As to
father, the declaration stated the social worker had located I.M.’s birth
verification letter and no father was listed on the letter. The social worker
also spoke with grandmother, who told the social worker that she knows
I.M.’s father but refused to disclose his name because he is “a ‘violent pimp’ ”
and she did not want him in I.M.’s life.
      The jurisdiction and disposition report filed the next month
recommended I.M. be declared a dependent of the court. According to the
report, the Agency asked grandmother and a cousin about the identity of the
alleged father and conducted “a long search for the unknown father.”
Grandmother told the social worker that she did not know the name of I.M.’s
father or his whereabouts. Father’s identity remained unknown and no




      2 At a later hearing, mother’s counsel reported that mother showed up
at court on the day of the J-1 hearing, but arrived late.

                                       3
services were recommended for father. Mother remained transient and had
not come forward since I.M. had been detained.
      Before the jurisdiction and disposition hearing in January 2022, the
Agency filed an Addendum Report. Mother had been located because she had
been hit by a car and was hospitalized in Sacramento. Mother was
transferred to medical facilities in Sonoma County for rehabilitation, but she
was a difficult patient and refused treatment while in the facilities. When
contacted by the social worker, mother said she did not understand why she
had an open CPS case and said that her family had agreed to care for I.M. for
three months while mother got “ ‘back on her feet.’ ” As to father, the report
noted that his identity and ability to care for the child were unknown at the
time. On December 8, 2021, mother told the agency that she wanted father
and his family to have a relationship with I.M. On December 10, she told the
social worker she did not know father’s name, and she did not have any
contact information for him. Mother reported father “was a one-night stand
and she had met him in Sacramento.”
      In January, counsel for the parties, but neither parent, appeared for a
contested jurisdiction and disposition hearing. The juvenile court found
reasonable efforts had been made to locate the alleged father and his
“identity as well as his ability to care for the child are unknown at this time.”
The juvenile court sustained the petition and declared I.M. a dependent of
the court, to be placed with grandmother. The court required mother to
present herself for assessment by the Agency prior to receiving reunification
services and supervised visitation.
      In June, the Agency filed a report for the six-month status review.
According to the report, father had contacted the agency on February 21 and
22, 2022, identifying himself as the father of I.M. and requesting a call back



                                        4
from the social worker. On February 22, father spoke with the social worker
and told her that he was I.M.’s father and that he wanted to assume custody
of his child. A DNA testing referral was submitted on February 24, and
father was tested on March 24. On May 31, the Agency filed a DNA test
report which showed a 99.99998% probability that father was I.M.’s biological
father.
      When the social worker interviewed father, he told her he met mother
on Facebook and met in person on several occasions. He lost contact with
mother in April 2021. His mother, N.H., had been in contact with mother
and I.M. when father was incarcerated. Father reported that mother had
been evading him and “has not allowed contact with minor without becoming
aggressive or combative.” Father had a visit with I.M. with grandmother’s
support on February 25, 2022. Father disclosed to the Agency that he had a
criminal history including incarceration in 2018, which is why he was denied
contact with I.M. He reported he was on parole and wore an ankle monitor.
Father consented to the Agency obtaining his DOJ clearance and RAP sheet
for assessment. The social worker was unable to meet with mother because
her whereabouts were unknown to her family and the Agency.
      At a hearing on June 29, 2022, father appeared by phone and was
appointed counsel. The court elevated his status to biological father.
      Through counsel, father requested visits with I.M. and expressed
interest in having the minor placed with him. Counsel said that father had
come forward as the child’s father in December 2020, and then contacted the
Agency in this case in February 2022 as the potential father. Counsel
reserved “any and all objections” regarding notice issues. The court gave the
Agency discretion to arrange supervised visits for father once the social
worker had a chance to meet with him.



                                       5
      On July 12, 2022, at the six-month status review hearing, father
appeared in person. While in court, father completed a JV-505 Statement of
Parentage,3 in which he indicated that I.M. had visited his home in December
2020 and March 2021. Father wrote that the first time he saw I.M., he took
her home with him for three days and took care of her. In March 2021 she
was in his home for two days. Father told grandmother and his immediate
family that I.M. was his child. He purchased gifts, diapers, clothes, formula,
a car seat, toys, and shoes for her after she was born and drove everything to
I.M.’s aunt’s house in Sacramento. (Id. at p. 3 of 4 [JV-505])~ His mother,
N.H., and his little sister had met the child twice. Father wrote that he had
been “trying [to] be there for [I.M.]” for the past two years, and grandmother
and mother had always known that he was the father but had been keeping
I.M. from him.
      At the hearing, father told the court that I.M. had never lived with him
but had visits for “a week, three days, a couple of days.” He said he had only
seen I.M. three or four times and “every other time [he] would drive to see
them in Sacramento.” When I.M. stayed with him, father was responsible for
taking care of her, but mother did not stay with them.
      Father was not present at the child’s birth because he was incarcerated
at the time. When asked whether his name was on the birth certificate,
father answered that I.M. has his last name, but when he went down to vital
records he was told he was not on the birth certificate. He noted that mother
gave the child his last name but claimed she did not know who the father
was. Asked if he had ever been married to mother, father said, “I don’t know
her like that.” When asked if he had ever lived with mother, father said he


      3Counsel for the other parties and the social worker had not seen the
JV-505 yet.

                                       6
had only “seen her once in my life.” Father said he met mother in June 2019
and his daughter was born approximately nine months later. Father had not
signed a voluntary declaration of paternity.
      Father’s counsel asked that father’s status be elevated to presumed
parent based on the fact that he had received the child into his own home and
held the child out as his own. Counsel noted father would have been more
involved in the case, but mother and grandmother misrepresented to the
Agency that they did not know who he was. Counsel for the Agency and I.M.
objected to any finding until they had an opportunity to review the JV-505.
At the end of the hearing, the court found good cause to continue the six-
month review hearing. The court announced it would “finalize [father’s] legal
status in the case” at the next hearing.
      On August 2, 2022, the parties appeared for the continued six-month
review hearing. Father appeared remotely.
      Father’s counsel again asked the court to elevate his paternity status
based on his JV-505 declaration which had been filed and provided to the
court and all parties. Counsel argued that father had satisfied all necessary
elements of Family Code section 7611, subdivision (d), because he received
the child into his home, spent time caring for her when allowed by mother,
provided financial support for her, and wished to be recognized as the
presumed father. Counsel indicated if father were elevated to presumed
father, it was anticipated he would file a JV-180 to request reunification
services. Counsel requested the matter be put over “a month” to allow visits
to happen.
      The judge apologized and said he had not read father’s JV-505 because
he thought that the prior judge had already ruled on the paternity issue.
Counsel for the agency noted he had not seen “a motion to seek to elevate”



                                       7
father and requested that the court go forward with the Agency’s
recommendation to set the section 366.26 hearing and terminate
reunification services with respect to mother. The court then asked father’s
counsel if she would be able to get her paperwork in before the November 30
permanency planning hearing date. Father’s counsel responded, “Absolutely,
your Honor,” and said if she needed to file a motion to request presumed
father status she would be “happy to do that.”
      At the conclusion of the hearing, the court ruled that “because the
young person is two years of age, I am going to continue to have the case
move forward.” The court indicated it would read the JV-505 and would
“hear a formal request to elevate [father] to presumed status, but I am not
prepared to do it today.”
      The court found notice had been given as required by law, and the
conditions still existed that would justify the initial assumption of
jurisdiction. The court found by clear and convincing evidence that
reasonable services had been provided but that mother had failed to make
any progress, and that the return of the child to the mother would create a
substantial risk of detriment. The court terminated mother’s reunification
services and set the matter for a section 366.26 hearing on November 30,
2022. Father’s counsel told the court she would “be filing that paternity
motion forthwith.”
                              II. DISCUSSION
A. Notice
      Father first contends he was denied due process because he was not
given adequate notice of the proceedings. Father argues the trial court erred
in finding that reasonable efforts were made to give him proper notice
because his identity was known to both mother and grandmother, and the



                                        8
Agency failed to exercise diligence in attempting to locate him and serve him
with notice of the proceedings.
      We conclude father forfeited his claim that he did not receive proper
notice by failing to object in the trial court. Although father’s counsel
“reserved” objections with respect to notice when she was first appointed, she
never asserted an objection, including at the six-month review hearing when
the court found notice had been given as required by law. When asked if she
had “anything else on behalf of [father] at the conclusion of the six-month
review hearing, father’s counsel said “No, your honor. I will be filing that
paternity motion forthwith.”
      “[A] reviewing court ordinarily will not consider a challenge to a ruling
if an objection could have been but was not made in the trial court.
[Citation.] The purpose of this rule is to encourage parties to bring errors to
the attention of the trial court, so that they may be corrected.” (In re S.B.
(2004) 32 Cal.4th 1287, 1293, fn. omitted.) Indeed, while appellate courts
have discretion to excuse such forfeiture, they should do so “rarely and only
in cases presenting an important legal issue.” (Ibid.) This is especially true
in juvenile dependency cases, which involve the well-being of children and in
which “considerations such as permanency and stability are of paramount
importance.” (Ibid.)
      “A defect in notice . . . is a most serious issue, potentially jeopardizing
the integrity of the entire judicial process. However, when a parent had the
opportunity to present that issue to the juvenile court and failed to do so,
appellate courts routinely refuse to exercise their limited discretion to
consider the matter on appeal. This is precisely because defective notice and
the consequences flowing from it may easily be corrected if promptly raised in
the juvenile court.” (In re Wilford J. (2005) 131 Cal.App.4th 742, 754 [even



                                        9
though juvenile court erred in proceeding with unscheduled jurisdictional
hearing that had not been properly noticed, parent forfeited error on appeal
by appearing at subsequent hearings and failing to object in juvenile court].)
By failing to assert an objection to inadequate notice in the juvenile court,
father forfeited this claim on appeal.
B. Presumed Father Status
      Father next asserts that the juvenile court abused its discretion when
it declined to elevate him to presumed father status, and contends having a
legally recognized father is in the child’s best interest.
      We first note that father’s characterization of the juvenile court’s orders
is somewhat misleading. The record reflects that the juvenile court has not
yet ruled on father’s presumed parent status, but has stated it “will hear” the
request and required father to present a written motion. Father has not
offered any authority or argument that the decision to require “further
information via written motion” was an abuse of discretion. For the reasons
we discuss below, we conclude it was not.
      Dependency law accords different paternity rights to a man depending
upon his paternity designation. Of relevance to this case are the “presumed”
and “biological” father designations. A presumed father is one who satisfies
any of the conditions set forth in Family Code section 7611. Generally
speaking, “[a] man who has neither legally married nor attempted to legally
marry the mother of his child becomes a ‘presumed father’ under subdivision
(d) of Family Code section 7611 if he both ‘ “receives the child into his home
and openly holds out the child as his natural child.” ’ ” (In re Tanis H. (1997)
59 Cal.App.4th 1218, 1228) The advantage of being a child’s presumed father
is that it entitles the father to reunification services under section 361.5,
subdivision (a) and custody of his child under section 361.2. (In re Zacharia



                                         10
D. (1993) 6 Cal.4th 435, 451.) Father bears the burden of establishing, by a
preponderance of the evidence, the facts showing he a presumed father. (In
re Spencer W. (1996) 48 Cal.App.4th 1647, 1653 (Spencer W.).)
      In contrast to the presumed father, a biological father is one whose
biological paternity has been established, but who has not achieved presumed
father status. (In re Zacharia D., supra, 6 Cal.4th at p. 449, fn. 15.) The
biological father is not entitled to reunification services but the juvenile court
may order them for him if the court determines that the services will benefit
the child. (§ 361.5, subd. (a).)
      Father asserts he met the necessary elements of Family Code section
7611, subdivision (d) because the “unrebutted evidence” in the record
demonstrates he came forward after his child was born, and when he was
released from custody, he received the child in his home on multiple occasions
when permitted by mother, and he held the child out as his own.
      The question of how to prove that a man has “receiv[ed] a child into his
or her home” and “openly [held] out the child” as his own to qualify as a
presumed father under Family Code section 7611, subdivision (d), is a
complex one. While a father does not need to receive the child into his home
for a specific period of time, he must demonstrate a parental relationship,
however imperfect. (Jason P. v. Danielle S. (2017) 9 Cal.App.5th 1000, 1023.)
“There are no specific factors that a trial court must consider before it
determines that a parent has ‘received’ a child into the home and has
established a parental relationship. ‘In determining whether a man has
“receiv[ed] a child into his home and openly h[eld] out the child” as his own
[citation], courts have looked to such factors as whether the man actively
helped the mother in prenatal care; whether he paid pregnancy and birth
expense commensurate with his ability to do so; whether he promptly took



                                        11
legal action to obtain custody of the child; whether he sought to have his
name placed on the birth certificate; whether and how long he cared for the
child; whether there is unequivocal evidence that he had acknowledged the
child; the number of people to whom he had acknowledged the child; whether
the father provided for the child after the child no longer resided with him;
whether, if the child needed public benefits, he had pursued completion of the
requisite paperwork; and whether his care was merely incidental.’ ” (W.S. v.
S.T. (2018) 20 Cal.App.5th 132, 145–146.)
       “No single factor is determinative; rather, the court may consider all
the circumstances when deciding whether the person demonstrated a
parental relationship by holding out the child as his or her own and assuming
responsibility for the child by receiving the child into his or her home.” (R.M.
v. T.A. (2015) 233 Cal.App.4th 760, 774.) “Presumed parent status is
afforded only to a person with a fully developed parental relationship with the
child . . . .” (Id. at p. 776.)
       Here, the superior court did not abuse its discretion by asking counsel
to file a written motion supporting his request to be elevated to presumed
parent status. Father submitted a JV-505 form that lacked significant
information as to most of the factors supporting presumed father status.
Father’s responses did not explain when father first learned of the pregnancy
or whether he provided any support to mother during her pregnancy. Indeed,
father told the juvenile court he had only “seen [mother] once in my life.”
Father said he met mother in June 2019 and his daughter was born
approximately nine months later, suggesting he had little to no involvement
in supporting mother during pregnancy. Although the record indicates father
was incarcerated when I.M. was born, father presented no facts as to when he




                                       12
was released or what steps he took to resume custody and care for the child
upon his release.
      The court could have denied father’s application based on the lack of
information presented, but instead asked for a written motion to elevate
father’s status. Father’s counsel agreed to provide one. In light of the
insufficiency of the JV-505 form in providing facts supporting presumed
father status, the juvenile court’s decision to require a written motion was
not an abuse of discretion.
      In any event, even if the court erred in declining to rule on father’s
request to be elevated to presumed father, the error was harmless because
based on the limited information presented on the JV-505 form and father’s
responses to the juvenile court’s questions at the July 12 hearing, he has not
shown it is reasonably probable that the juvenile court would have found him
a presumed father. (In re Kobe A. (2007) 146 Cal.App.4th 1113, 1122–1123
[failure to provide father JV-505 form was harmless error where father could
not meet statutory elements to be declared presumed father].) As noted
above, father bears the burden of demonstrating his presumed father status
by a preponderance of the evidence. (Spencer W., supra, 48 Cal.App.4th at p.
1653.)
      While father bought presents, formula, clothes, and a car seat for I.M.
and drove them to her aunt’s house in Sacramento when the baby was born,
he did not show ongoing, or indeed any other, financial contribution to the
child’s rearing. (See, e.g., Spencer W., supra, 48 Cal.App.4th at pp. 1652–
1654 [evidence father lived with child and mother was not enough where
mother provided all financial support].) On his JV-505 form he wrote that he
told his immediate family members and grandmother that I.M. was his child,
but he offered no facts to demonstrate he took any legal action to assume



                                       13
custody. (See, e.g., Spencer W., at p. 1654 [telling relatives and friends that
child was his was insufficient in absence of legal action to assert parental
rights and assume parental obligations].)
      Father also wrote that he took care of I.M. in his home for three days in
December 2020 (just after she was born) and for two days in March of 2021.4
However, “the child’s physical presence within the alleged father’s home is,
by itself, insufficient” under section 7611, subdivision (d) to constitute
“ ‘receipt of the child into [the father’s] home . . . .’ ” (W.T. v. S.T., supra, 20
Cal.App.5th at p. 145; see, e.g., In re Cheyenne B. (2012) 203 Cal.App.4th
1361, 1380 [evidence father was incarcerated when child was born, visited
her several times, and child stayed at his home twice was insufficient to
satisfy requirement he received child in his home]; In re A.A. (2003) 114
Cal.App.4th 771, 786 [evidence that alleged father lived with minor for one to
three months was “exceedingly small” period of time]; In re Elijah V. (2005)
127 Cal.App.4th 576, 583 [evidence father lived with child in his home for “at
most” 11 days was insufficient to establish fatherhood].) Rather, the record
must reflect substantial evidence of an “established” and “fully developed
parental relationship.” (R.M. v. T.A., supra, 233 Cal.App.4th at pp. 780–781.)
Here, in the absence of additional information about the nature and
regularity of visits with I.M. and his efforts to care for and provide for the
child, the bare statement father took care of I.M. for three days shortly after
her birth and two more days three months later is the kind of temporary,
incidental care insufficient to established presumed father status.


      4  Even crediting father’s vague statement at the July 12 hearing that
he had visits with I.M. of a “a week, three days, a couple of days,” father
explained in the same response that “[i]t was only three or four times that I
seen her and every other time I would drive to see them in Sacramento . . . .”
(Italics added.)

                                          14
      Father also cites briefly to Adoption of Kelsey S. (1992) 1 Cal.4th 816
(Kelsey S.) and In re Zacharia D. (1993) 6 Cal.4th 435, to argue that our
Supreme Court has recognized a father seeking to become a presumed father
does not have exclusive control over the means to achieve that status. “A
biological father may be accorded parental rights and become a Kelsey S.
father when his attempt to achieve presumed parent status under section
7611, subdivision (d) is thwarted by a third party and he made ‘a full
commitment to his parental responsibilities—emotional, financial, and
otherwise.’ ” (In re Elijah V., supra, 127 Cal.App.4th at p. 583.) Because
father did not argue in the juvenile court his status as a Kelsey S. father,
however, the argument is forfeited on appeal. (Id. at p. 582 [if man seeking
Kelsey S. status does not expressly raise that issue in juvenile court, it is
forfeited at appellate level even if other parentage issues have been
preserved].)
      In any event, even assuming the trial court erred in not considering
whether father was a Kelsey S. father, we likewise would conclude the
information included on the JV-505 form and his responses to the juvenile
court’s questions were insufficient to demonstrate a “full commitment to his
parental responsibilities—emotional, financial, and otherwise” within the
meaning of Kelsey S. (Kelsey S., 1 Cal.4th at p. 849.) According to the social
worker’s report, father was incarcerated at the time I.M. was born. Father
was not on the birth certificate, and he did not complete a voluntary
declaration of paternity. Father stated he lost contact with mother in April
2021 and she disappeared for nine months. Although he said mother was
evading him, he also said his mother and other relatives stayed in contact
with mother and grandmother. Father provided no facts in his JV-505 or to
the court to explain how he was able to have I.M. visit him if he was denied



                                        15
contact, and he did not explain what mother or other relatives had done to
prevent him from assuming his parental responsibilities, or what steps he
had taken to seek custody of I.M. at any time since her birth. (Kelsey S.,
supra, 1 Cal.4th at p. 849.) In sum, the responses on the JV-505, even when
combined with father’s statements at the six-month review hearing, were
insufficient to establish his status as a presumed father under Family Code
section 7611, subdivision (d) or a Kelsey S. father.
      On this scant record, father has not shown it is more likely than not the
juvenile court would have found him a presumed father, and thus any error
in requiring a written motion was harmless. We express no opinion,
however, on how the trial court should rule on any such motion or parentage
request in future.
                             III. DISPOSITION
      The petition is denied on the merits. Because the permanency
planning hearing in this matter is set for November 30, 2022, this opinion is
final as to this court immediately. (Cal. Rules of Court, rules 8.452(i),
8.490(b)(2)(A).) Father’s request for a stay of the permanency planning
hearing is denied as moot.




                                       16
                                            _________________________
                                            Margulies, J.


WE CONCUR:


_________________________
Humes, P. J.


_________________________
Devine, J.*




A165786




      *Judge of the Superior Court of Contra Costa County, assigned by the
Chief Justice pursuant to article VI, section 6 of the California Constitution.


                                       17